MANDATE

THE STATE OF TEXAS

TO THE 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on August 19, 2015, the cause upon appeal to
revise or reverse your judgment between

Marisela G. Salas, Individually and as Representative of the Estate of Martin Suarez and as Next Friend of
Keyla Marizel Salas Suares, Minor, Appellant

V.

Allen Keller Co. I, L.L.C. d/b/a Allen Keller Co., Appellee

No. 04-14-00622-CV and Tr. Ct. No. 13410

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. Costs of appeal are taxed against Appellant
Marisela G. Salas, Individually and as Representative of the Estate of Martin
Suarez and as Next Friend of Keyla Marizel Salas Suarez, Minor.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on October 28, 2015.

                                                              KEITH E. HOTTLE, CLERK




                                                              Cynthia A. Martinez
                                                              Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00622-CV

  Marisela G. Salas, Individually and as Representative of the Estate of Martin Suarez and as
                       Next Friend of Keyla Marizel Salas Suares, Minor

                                                      v.

                           Allen Keller Co. I, L.L.C. d/b/a Allen Keller Co.

           (NO. 13410 IN 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY)


TYPE OF FEE                   CHARGES        PAID            BY
MOTION FEE                          $10.00   E-PAID          ELLEN TAGTMEIER
REPORTER'S RECORD                  $250.00   PAID            MICHAEL G. SAWICKI
SUPREME COURT CHAPTER 51
FEE                                 $50.00   E-PAID          MICHAEL SAWICKI
STATEWIDE EFILING FEE               $20.00   E-PAID          MICHAEL SAWICKI
INDIGENT                            $25.00   E-PAID          MICHAEL SAWICKI
FILING                             $100.00   E-PAID          MICHAEL SAWICKI


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 28, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853